FILED
                            NOT FOR PUBLICATION
                                                                               FEB 19 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LAKEVIEW LOAN SERVICING, LLC,                    No.   20-15187

              Plaintiff-Appellee,                D.C. No.
                                                 2:16-cv-01593-RFB-EJY
 v.

SATICOY BAY LLC, SERIES 8952                     MEMORANDUM*
COLLEGE GREEN,

              Defendant-Appellant,

 and

SAVANNAH PLACE HOMEOWNERS’
ASSOCIATION; RMI MANAGEMENT
LLC, DBA Red Rock Financial Services,

              Defendants.


                   Appeal from the United States District Court
                            for the District of Nevada
                 Richard F. Boulware II, District Judge, Presiding

                      Argued and Submitted February 5, 2021
                            San Francisco, California




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: SILER,** IKUTA, and NGUYEN, Circuit Judges.

      Saticoy Bay LLC, Series 8952 College Green (Saticoy) timely appeals the

grant of summary judgment in favor of Lakeview Loan Servicing, LLC

(Lakeview). The district court had jurisdiction under 28 U.S.C. § 1332, and we

have jurisdiction under 28 U.S.C. § 1291.

      The foreclosure sale did not extinguish the first deed of trust because Miles

Bauer tendered the superpriority amount to Red Rock. See Bank of Am., N.A. v.

SFR Invs. Pool 1, LLC (Diamond Spur), 134 Nev. 604, 607 (2018). Saticoy argues

that Miles Bauer’s presale tender could not preserve the first deed of trust because

the foreclosure deed contained recitals that the lender defaulted on the

homeowner’s association lien, and these recitals were conclusive pursuant to

Nevada Revised Statutes § 116.31166, subject only to equitable considerations.

This argument fails, because a “valid tender cure[d] [the] default by operation of

law—that is, without regard to equitable considerations.” Saticoy Bay LLC Series

133 McLaren v. Green Tree Serv’g LLC, 478 P.3d 376, 379 (Nev. 2020) (cleaned

up). Saticoy’s arguments that Green Tree Servicing was wrongly decided are

meritless, because we are bound by the decisions of the state supreme court



      **
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
                                          2
regarding state law. See Zadrozny v. Bank of N.Y. Mellon, 720 F.3d 1163, 1169

(9th Cir. 2013). Miles Bauer was also not obligated to record its tender, see

Diamond Spur, 134 Nev. at 610, and even if Saticoy were a bona fide purchaser,

such status is irrelevant because “after a valid tender of the superpriority portion of

an HOA lien, a foreclosure sale on the entire lien is void as to the superpriority

portion,” id. at 612.

      AFFIRMED.




                                           3